Title: To John Adams from William White, 12 February 1820
From: White, William
To: Adams, John


				
					Dear Sir,
					Philada. Feb. 12. 1820.
				
				I received your Letter of the 13. of December, which was not delivered until 3 Days ago; the revd. Bearer of it having made no Stay in this City, on his Way to Washington. Mr Nortons literary Character & Attainments, cannot but render him an acceptable Acquaintance, in Proportion to Opportunities of Intercourse with him. The Information received from him of your Health, is an Addition to what has been learned on other Occasions which o have occurred to me of Inquiry on that Subject.I have lately sent to the Press a Work entitled “Memoirs of the Prott: Epl: Church”. My Motive, is the perpetuating of the Remembrance of some Facts; which have had an Influence on Measures & serve to explain them. One of the Facts, is the benevolent Agency of Mr Adams, in Aid of our Endeavours for the obtaining of the episcopal Succession. For this Reason, on the Completion of the Volume, which will be a thin Octavo, I shall consider it a Duty to request his Acceptance of a Copy.In the mean Time I am, with much Respect, / Your very humble Servt;
				
					Wm: White
				
				
			